

Exhibit 10.7




May 31, 2006




Magnetech Industrial Services of Alabama LLC
1125 South Walnut Street
South Bend, Indiana 46619
Attention: President





 
Re:
Overadvance Side Letter



Dear Sir or Madame:


Reference is hereby made to that certain Security and Purchase Agreement dated
as of May 31, 2006 by and among Magnetech Industrial Services of Alabama LLC, an
Indiana limited liability company (“Parent” or the “Company”) and Laurus Master
Fund, Ltd. (“Laurus”) (as amended, modified and/or supplemented from time to
time, the “Security Agreement”). Capitalized terms used but not defined herein
shall have the meanings ascribed them in the Security Agreement. Subject to
satisfaction of the Overadvance Conditions (as defined below), Laurus is hereby
notifying you of its decision to exercise the discretion granted to it pursuant
to Section 2(a)(ii) of the Security Agreement to make Loans to the Company
during the Period (as defined below) in excess of the Formula Amount on the date
hereof (the “Overadvance”). Subject to satisfaction of the Overadvance
Conditions, the aggregate principal amount of the Overadvance as of the date
hereof shall be $300,000 (the “Initial Overadvance Amount”).


In connection with making the Overadvance, for a period of thirty-six (36)
months from the date hereof (the “Period”), Laurus hereby waives compliance with
Section 3 of the Security Agreement, but solely as such provision relates to the
immediate repayment requirement for Overadvances; provided, however, that the
Company shall at all times be required to repay to Laurus all amounts in excess
of the then-applicable Overadvance Amount (as defined below) immediately upon
the occurrence of such excess. Laurus further agrees that solely for such Period
(but not thereafter), (i) the Overadvance shall not trigger an Event of Default
under Section 19(a) of the Security Agreement and (ii) notwithstanding anything
to the contrary set forth in Section 5(b)(iii) of the Security Agreement, during
the Period, the rate of interest applicable to such Overadvance shall be the
“prime rate” published in The Wall Street Journal from time to time (the “Prime
Rate”), plus two and one-half percent (2.5%) (collectively, the “Overadvance
Rate”). Interest shall be (i) calculated on the basis of a 360 day year, and
(ii) payable monthly, in arrears, commencing on July 1, 2006 on the first
business day of each consecutive calendar month thereafter through and including
the expiration of the Period, whether by acceleration or otherwise. All other
terms and provisions of the Security Agreement and the Ancillary Agreements
shall remain in full force and effect. For the avoidance of doubt, all proceeds
applied by any Company in repayment of its obligations to Laurus hereunder and
under the Security Agreement and the Ancillary Agreements shall be first applied
as a repayment of the Overadvance unless otherwise agreed by Laurus. Once
repaid, the Overadvance may not be reborrowed.
 


--------------------------------------------------------------------------------



During the Period commencing on December 1, 2006 (the “First Overadvance
Reduction Date”) and continuing through June 1, 2009 (the “Overadvance Reduction
Period”), on the first business day of each month falling within the Overadvance
Reduction Period (each, an “Overadvance Reduction Date”), commencing on the
First Overadvance Reduction Date, the Overadvances otherwise permitted hereunder
shall be reduced to such aggregate principal amount as is set forth on Annex A
opposite such Overadvance Reduction Date (each, a “Reduced Overadvance Amount”
and, together with the Initial Overadvance Amount (as shall be in effect on the
date hereof until giving effect to the First Overadvance Reduction Date), each
an “Overadvance Amount”), and the Company shall pay to Laurus on each such
Overadvance Reduction Date all amounts outstanding and in excess of the then
applicable Reduced Overadvance Amount. During the Period, so long as no Event of
Default has occurred and is continuing, the Company shall be permitted to
request borrowings of Loans in excess of the Formula Amount to the extent that
the aggregate principal amount of such Loans, when added to the aggregate
principal amount of all other Loans, fees and accrued interest then outstanding
and in excess of the Formula Amount, shall not exceed the Reduced Overadvance
Amount applicable as of the date of such proposed borrowing. The foregoing
payment obligations of the Company shall be in addition to, and not in
substitution of, all other payment obligations of the Company to Laurus as may
be required under the terms of the Security Agreement and the Ancillary
Agreements referred to therein. For the avoidance of doubt, all proceeds applied
by the Company in repayment of its obligations to Laurus hereunder and under the
Security Agreement and the Ancillary Agreements shall be first applied as a
repayment of the Overadvances unless otherwise agreed by Laurus.
 
The Companies hereby each acknowledge and agree that Laurus’ obligation to fund
the Initial Overadvance Amount on the date hereof and each permitted reborrowing
thereof after the date hereof up to the then-applicable Overadvance Amount
shall, at the time of such making of such Overadvance or reborrowing, and
immediately after giving effect thereto, be subject to the satisfaction of the
following conditions (the “Overadvance Conditions”): (i) no Event of Default
shall exist and be continuing as of such date; (ii) all representations,
warranties and covenants made by the Companies in connection with the Security
Agreement and the Ancillary Agreements shall be true, correct and complete as of
such date; (iii) the Companies and their respective Subsidiaries shall have
taken all action necessary to grant Laurus “control” over all of the Companies’
and their respective Subsidiaries’ Deposit Accounts (the “Control Accounts”),
with any agreements establishing “control” to be in form and substance
satisfactory to Laurus. “Control” over such Control Accounts shall be released
upon the indefeasible repayment in full and termination of the Overadvance
(together with all accrued interest and fees which remain unpaid in respect
thereof).
 
The Company hereby acknowledges that they are in receipt of the Initial
Overadvance Amount on the date hereof and are otherwise obligated, jointly and
severally, to repay the outstanding amount of the Overadvance in full (together
with accrued interest and fees which remain unpaid in respect thereof) as set
forth herein and/or as set forth in the Security Agreement; provided that, all
amounts outstanding under the Overadvance (together with accrued interest and
fees which remain unpaid in respect thereof) on the date of expiration of the
Period shall be repaid in full in such date of expiration. The failure to make
any required repayment of an Overadvance shall give rise to an immediate Event
of Default.
 
 

2

--------------------------------------------------------------------------------



This letter may not be amended or waived except by an instrument in writing
signed by each of the Companies and Laurus. This letter may be executed in any
number of counterparts, each of which shall be an original and all of which,
when taken together, shall constitute one agreement. Delivery of an executed
signature page of this letter by facsimile transmission shall be effective as
delivery of a manually executed counterpart hereof or thereof, as the case may
be. THIS LETTER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK. This letter sets forth the entire agreement between
the parties hereto as to the matters set forth herein and supersede all prior
communications, written or oral, with respect to the matters herein.
 
This Overadvance Side Letter shall for all purposes be deemed to be an Ancillary
Agreement.
 
If the foregoing meets with your approval please signify your acceptance of the
terms hereof by signing below.





 
LAURUS MASTER FUND, LTD.
             
By:
/s/ David Grin  
Name:
David Grin  
Title:
Partner





AGREED AND ACCEPTED ON THE DATE HEREOF:


MAGNETECH INDUSTRIAL SERVICES OF ALABAMA LLC
     
By:
/s/ John A. Martell  
Name:
John A. Martell
 
Title:
President  




3

--------------------------------------------------------------------------------



ANNEX A


Overadvance Reduction Date
 
Reduced Overadvance Amount
     
 
December 1, 2006
 
 
$ 290,000
 
January 1, 2007
 
 
$ 280,000
 
February 1, 2007
 
 
$ 270,000
 
March 1, 2007
 
 
$ 260,000
 
April 2, 2007
 
 
$ 250,000
 
May 1, 2007
 
 
$ 240,000
 
June 1, 2007
 
 
$ 230,000
 
July 2, 2007
 
 
$ 220,000
 
August 1, 2007
 
 
$ 210,000
 
September 1, 2007
 
 
$ 200,000
 
October 2, 2007
 
 
$ 190,000
 
November 1, 2007
 
 
$ 180,000
 
December 3, 2007
 
 
$ 170,000
 
January 1, 2008
 
 
$ 160,000
 
February 1, 2008
 
 
$ 150,000
 
March 1, 2008
 
 
$ 140,000
 
April 1, 2008
 
 
$ 130,000
 
May 1, 2008
 
 
$ 120,000
 
June 1, 2008
 
 
$ 110,000
 
July 2, 2008
 
 
$ 100,000
 
August 1, 2008
 
 
$ 90,000
 
September 1, 2008
 
 
$ 80,000

 
 
4

--------------------------------------------------------------------------------


 
 
 
October 1, 2008
 
 
$ 70,000
 
November 1, 2008
 
 
$ 60,000
 
December 1, 2008
 
 
$ 50,000
 
January 1, 2009
 
 
$ 40,000
 
February 1, 2009
 
 
$ 30,000
 
March 1, 2009
 
 
$ 20,000
 
April 1, 2009
 
 
$ 10,000
 
May 1, 2009
 
 
$ 0
     


 
 
 
5